DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Brian Whiteman, Art Unit 1635.
Election/Restrictions
Applicant’s election without traverse of group III (claims 7, 8, and 10-13) and species (measuring protein, acute myeloid leukemia (AML), abnormalities in the homeostasis of hematopoietic stem cells and siRNA and a short hairpin RNA (shRNA) which binds complementarity to the COTL1 gene) in the reply filed on 4/1/22 is acknowledged.
Claims 1, 3-6, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/22.
Measuring COTL1 gene or protein and method steps associated with these method steps; the non-elected leukemias in claim 8 ; an imbalance between the differentiation or proliferation and damage or death of hematopoietic stem cells in claim 10 and an antisense oligonucleotide and aptamer in claim 13 are rejoined with the elected species and examined.
Abnormalities in mitochondrial homeostasis in claim 10; a peptide aptamer (NOTE: the claimed aptamer is withdrawn because it is complementarily to the COTL1 protein and not COTL1 gene, however an antisense oligonucleotide would read on aptamer that is complementary to COTL1 gene); an antibody or a small molecule in claim 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4/1/22.
	
The report on patentability of the IPEA or ISA has been considered by the examiner. 

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract appears to be more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Improper Markush Rejection
Claims 12 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of inhibitors or substance for measuring expression level is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: a nucleotide sequence that is complementary to the mRNA of the COTL1 gene has a different function and/or structure then an aptamer, an antibody or small molecule which binds to complementarily to the COTL1 protein.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The elected invention (administering an inhibitor to subject identified as having a blood-related disorder and treating or preventing the disorder, wherein the inhibitor is a siRNA, antisense oligonucleotide or shRNA which binds complementarily to the mRNA of the COTL1 gene) is examined under 112 first paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention embraces administering an inhibitor of expression or activity of COTL1 to a subject to prevent or treat a blood-related disorder in a subject who has an increased level of COTL1 gene or protein compared to a control group, wherein the inhibitor is an antisense oligonucleotide siRNA (shRNA) which comprises a nucleotide sequence that is complementary to the COTL1 gene.
Applicant contemplates the claimed method and describes a limited amount of inhibitors that would decrease COTL1 gene expression.  Applicant observed that decreased or no COTL1 expression results in reduced hematopoietic stem cells in cotl1 knockdown mice or cotl1 knockdown in zebrafish.  In addition, white blood cells and platelets in cotl1-knockdown mice were decreased compared to wild-type mice.  Applicant does not disclose any working example for the therapeutic or preventive method. 
The prior art does not teach the claimed method.  The prior art teaches increasing COTL1 expression to treat breast cancer in a subject (Xia et al. Oncogene 37, 323-33, 2017)).  Xia teaches that high COTL1 expression is seen in hematopoietic lineage (myeloid cells).  In some cancers, COL1 may act as an oncogene or be a surrogate marker for cancer progression (page 323).  Miharada et al. teach that Dppa5 improves hematopoietic stem cell activity by reducing endoplasmic reticulum stress (Cell Reports 7, 1381-1392, 2014, cited on an IDS).  Colt1 protein is down-regulated by Dppa5.  
In addition, the as-filed specification does not provide written description for preventing a blood-related disorders because the claimed method requires the step of determining the level of expression or activity and identifying the subject of having the disease.  If the subject is identified as having the disease then preventing the disease is not considered possible.  Furthermore, the applicant does not disclose what amount of inhibitor is required to prevent any disease embraced by the method.  Since the method is not taught in the prior art the skilled artisan would look to the specification for description of the method steps and would not find any steps to provide written description for the method.
With respect to the genus of inhibitors comprising a nucleic acid comprising a sequence that is complementary to COTL1, the applicant provides limited examples for this genus but the skilled artisan could envision what siRNA or shRNA or antisense oligonucleotide are embraced by the inhibitor recited in the method.  However, the specification does not appear to have written description for COTL1 aptamers.  The instant disclosure contemplates this species but does not disclose any structural features that are considered essential for this species of inhibitor.  While it is acknowledged that one of skill in the art can use a method (e.g., SELEX) or order the aptamer from a company, this does not provide written support for the aptamers.  Even when preparation of such aptamer is routine and conventional adequate written description is required to provide written description for the aptamer.  See MPEP 2163 and Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The SELEX method requires the skilled artisan to empirically determine which aptamers meet the structure (bind to COTL1 gene and functional limitation (reduced COTL1 gene expression to treat or prevent a blood-related disorder) of the claimed method.  When an aptamer is claimed, 112(a) requires adequate written description of the aptamer itself.  
With respect to a genus of blood-related disorders, the as-filed specification contemplates the method and provides a limited example of disorders limited to leukemia (pages 21-22).  Applicant indicates that any blood-related disease is not limited and as long as it is caused by either abnormalities in the homeostasis of hematopoietic stem cells or by an increase in abnormal proliferation of blood cells.  This contemplation and claims 8 and 9 do not limit scope of the disorders because the instant claims are broader then these species.  The skilled artisan is aware of several diseases (malaria, hemophilia, HIV, sickle cell disease, rare genetic disorders, complications from chemotherapy or transfusions and include problems with red blood cells, white blood cells, platelets, bone marrow, lymph nodes, and spleen) embraced by the term and the claimed method embraces these disorders.  There is no written support for the genus of disorders because there is nothing of record to disclose what species are embraced by the claimed method and are correlated with expression of COTL1.  This would require the skilled artisan to further experiment with COTL1 expression in any blood related disorders and determine if the method embraces these disorders.
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. (emphasis added). See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the claimed invention in claims 7, 8, and 10-13 as of the effective filing date sought in the instant case. 

Claims 7, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant contemplates the claimed method and describes a limited amount of inhibitors that would decrease COTL1 gene expression.  Applicant observed that decreased or no COTL1 expression results in reduced hematopoietic stem cells in cotl1 knockdown mice or cotl1 knockdown in zebrafish.  In addition, white blood cells and platelets in cotl1-knockdown mice were decreased compared to wild-type mice.  
The prior art does not teach the claimed method.  The prior art teaches increasing COTL1 expression to treat breast cancer in a subject (Xia et al. supra).  Xia teaches that high COTL1 expression is seen in hematopoietic lineage (myeloid cells).  In some cancers, COTL1 may act as an oncogene or be a surrogate marker for cancer progression (page 323).  Miharada et al. teach that Dppa5 improves hematopoietic stem cell activity by reducing endoplasmic reticulum stress (supra).  Cotl1 protein is down-regulated by Dppa5.  
The applicant does not provide a working example of the claimed method.  While it is acknowledged that applicant is not required to provide a working example to enable the claimed invention this is not the case here.  See MPEP 2164.02.  The applicant appears to be trying to extrapolate from the working examples showing a reduced number of hematopoietic cells, white blood cells or platelets to treating a blood-related disease in a subject having elevated Cotl1 expression and either increasing or decreasing the balance or homeostasis of hematopoietic stem cells.  See Tanaka et al. (US 9,081,013) that teaches a diagnostic assay for gastric cancer by detecting COTL1 proteins in a sample.  However, this does not provide enablement for the treatment or preventive method.  An assay for a biomarker of a non-blood related disease does not reasonably correlate to the claimed method because there is nothing in the prior art of record or the instant disclosure that shows that decreasing Cotl1 expression in the subject having an elevated Cotl1 expression would treat a blood-related disorder.  There is nothing of record to disclose that a subject having an elevated expression of COTL1 gene has a blood-related and that reducing COTL1 gene expression would reduce the abnormal proliferation of hematopoietic stem cells.  There could be non-COTL1 gene expression causing the disease.  
With respect to preventing a blood-related disease in a subject who was identified as having the disease, the claimed method is not considered enabled because if the subject has the disease then preventing the disease is not enabled.  The specification does not provide teaching for how to determine when preventing the disease achieved.  Since it was not routine in the prior art to reduce Cotl1 expression to prevent a blood-related disease in a subject, the applicant does not teach what amount of inhibitor is required to practice the claimed method.
Furthermore, other than contemplating the claimed method and providing limited examples of knockdown of Cotl1 in zebrafish and mice not having a blood-related disorder, the specification does not disclose how to use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the claimed invention.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635